DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (2020/0337103) in view of Hong et al (2019/0268799) or Da Silva et al (2020/0344019).
Regarding claims 11 and 16.  Harada teaches a method and a User Equipment (UE) comprising:
receiving circuitry configured to receive a first RRC reconfiguration message (abstract – UE receives RRC configuration information, 0060 – in case the UE receives RRC configuration message, the UE may stop the T312 timer) including a first information element (IE); and
configuring circuitry configured to stop a timer T312 if the timer T312 is running and if any of the reference signal(s) that are used for radio link monitoring are reconfigured by the received first IE (0060 – in case the UE receives RRC configuration message, the UE may stop the T312 timer, 0061 – UE stops timer T312 and resets a value for the timer T312, 0042-0043 – when a measurement report is triggered … when timer T312 expires, the UE detects RLF for the certain cell to start the RRC connection re-establishment procedure),
wherein the timer T312 is associated with a measurement configuration corresponding to a cell group (0035 – detection timer for RLF may be referred to as a timer T310 in a case of detecting an RLF in the Primary cell, or as a Timer T313 in case of detecting an RLF in a certain cell in the Secondary cell group (SCG), 0051 – Note that in the following description, although the above timer T310 and T312 are used as examples for description, the present embodiment may be applicable to not only the primary cell but also other cells.  In case of application to other cells, names of a timer . 0061 – UE stops timer T312 and resets a value for the timer T312, 0042 – when timer T312 expires, the UE detects RLF for the certain cell to start the RRC connection re-establishment procedure),
the timer T312 is started based on a triggering of a measurement report for a measurement identity for which the timer T312 has been configured (0042 – When measurement report is triggered … UE may start T312 running), and
the first IE is used to configure parameters for a special cell of the cell group and the cell group is either a master cell group (MCG) or a secondary cell group (SCG).
	Harada does not explicitly teach using an Information Element (IE) to configure parameters for MCG or SCG.
	Hong teaches “rlf-TimersAndConstants” (e.g., information element) (figure 17, 0356 – RRC reconfiguration message may include on or more of master cell group configuration information and/or secondary cell group configuration information, 0359 – radio bearer configuration for MCG/SCG, 0360 – Cell group configuration information may include master cell group configuration information or secondary cell group configuration information.  The BS indicates (e.g., inform) configuration parameters for one cell group to a UE through a cell group configuration information element (CellGroupConfig IE).  The cell group configuration information may be identified as an MCG and a SCG through a cell group identifier. 0361 – the cell group configuration may include one or more of RLF timer configuration information (e.g., rlf-TimersAndConstants)).
rlf-TimersAndConstants” (e.g., information element) (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 – wherein if the “rlf-TimersAndConstants” (e.g., information element) is set to “release” use values for timers T301, T310, T311 and constants; else (e.g., NOT set to release) reconfigure the value of the timers in accordance with the received rfl-TimersAndConstants and/or rlf-TimersAndConstantsSCG, 0016 – The RLF parameters are configured in the IEs rlf-TimersAndConstants or radioResourceConfigDedicated IE, 0017- The SCG failure parameters are configured in the IEs rlf-TimersAndConstantsSCG).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RRC reconfiguration message as taught by Harada to include an “rlf-TimersAndConstants” (e.g., information element) as taught by Hong or Da Silva in order to enable the network to configure RLF timers for one or more of master cell group (MCG) and/or secondary cell group SCG enabling the UE to properly detect Radio Link Failure (RLF) in one or more of a master cell group (MCG) or secondary cell group (SCG).
Regarding claims 14 and 17.  Harada teaches a method and a base station comprising:
transmitting circuitry configured to transmit a first RRC reconfiguration message (abstract – UE receives RRC configuration information, 0060 – in case the UE receives RRC configuration message, the UE may stop the T312 timer) including a first information element (IE);
wherein if the timer T312 is running and if any of the reference signal(s) that are used for radio link monitoring are reconfigured by the received first IE, the first IE causes a User Equipment (UE) to stop the timer T312 (0060 – in case the UE receives RRC configuration message, the UE may stop the T312 timer, 0061 – UE stops timer T312 and resets a value for the timer T312, 0042-0043 – when a measurement report is triggered … when timer T312 expires, the UE detects RLF for the certain cell to start the RRC connection re-establishment procedure),
the timer T312 is associated with a measurement configuration corresponding to a cell group (0035 – detection timer for RLF may be referred to as a timer T310 in a case of detecting an RLF in the Primary cell, or as a Timer T313 in case of detecting an RLF in a certain cell in the Secondary cell group (SCG), 0051 – Note that in the following description, although the above timer T310 and T312 are used as examples for description, the present embodiment may be applicable to not only the primary cell but also other cells.  In case of application to other cells, names of a timer and a counter may be adequately modified. 0061 – UE stops timer T312 and resets a value for the timer T312, 0042 – when timer T312 expires, the UE detects RLF for the certain cell to start the RRC connection re-establishment procedure),
the timer T312 is started based on a triggering of a measurement report for a measurement identity for which the timer T312 has been configured (0042 – When measurement report is triggered … UE may start T312 running), and
the first IE is used to configure parameters for a special cell of the cell group and the cell group is either a master cell group (MCG) or a secondary cell group (SCG).

	Hong teaches “rlf-TimersAndConstants” (e.g., information element) (figure 17, 0356 – RRC reconfiguration message may include on or more of master cell group configuration information and/or secondary cell group configuration information, 0359 – radio bearer configuration for MCG/SCG, 0360 – Cell group configuration information may include master cell group configuration information or secondary cell group configuration information.  The BS indicates (e.g., inform) configuration parameters for one cell group to a UE through a cell group configuration information element (CellGroupConfig IE).  The cell group configuration information may be identified as an MCG and a SCG through a cell group identifier. 0361 – the cell group configuration may include one or more of RLF timer configuration information (e.g., rlf-TimersAndConstants)).
	Da Silva teaches radio link monitoring/radio link failure reconfiguration upon bandwidth switching (title, abstract).  Da Silva teaches “rlf-TimersAndConstants” (e.g., information element) (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 – wherein if the “rlf-TimersAndConstants” (e.g., information element) is set to “release” use values for timers T301, T310, T311 and constants; else (e.g., NOT set to release) reconfigure the value of the timers in accordance with the received rfl-TimersAndConstants and/or rlf-TimersAndConstantsSCG, 0016 – The RLF parameters are configured in the IEs rlf-TimersAndConstants or radioResourceConfigDedicated IE, 0017- The SCG failure parameters are configured in the IEs rlf-TimersAndConstantsSCG).

Regarding claims 12 and 15. Harada does not teach the receiving circuitry is configured to receive a second RRC reconfiguration message including a second information element (IE),
the configuring circuitry is configured to stop the timer T312 for a corresponding cell group if the second IE is not set to “release” and if the timer T312 for the corresponding cell group is running, and
the second IE is used to configure timers and constants for detecting and triggering a cell-level radio link failure and the cell group is either the MCG or the SCG.
Da Silva teaches radio link monitoring/radio link failure reconfiguration upon bandwidth switching (title, abstract).  Da Silva teaches “rlf-TimersAndConstants” (e.g., information element) (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 – wherein if the “rlf-TimersAndConstants” (e.g., information element) is set to “release” use values for timers T301, T310, T311 and constants; else (e.g., NOT set to release) reconfigure the value of the timers in accordance with the received rfl-TimersAndConstants and/or rlf-TimersAndConstantsSCG (e.g. second Information Element is “rlf-TimersAndConstantsSCG, 0016 – The RLF parameters are configured in the IEs rlf-TimersAndConstants or radioResourceConfigDedicated IE (e.g., second Information Element), 0017- The SCG failure parameters are configured in the IEs rlf-TimersAndConstantsSCG).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RRC reconfiguration message as taught by Harada to include an rlf-TimersAndConstantsSCG (e.g. second Information Element as taught by Da Silva in order to enable the network to configure RLF timers for 
Regarding claim 13.  Harada does not teach the configuring circuitry is configured to stop the timer T312 upon initiation of an MCG failure information procedure that is used to inform a network that the UE encounters an MCG failure.
Hong teaches “rlf-TimersAndContants” (e.g., information element) (figure 17, 0356 – RRC reconfiguration message may include on or more of master cell group configuration information and/or secondary cell group configuration information, 0359 – radio bearer configuration for MCG/SCG, 0360 – Cell group configuration information may include master cell group configuration information or secondary cell group configuration information.  The BS indicates (e.g., inform) configuration parameters for one cell group to a UE through a cell group configuration information element (CellGroupConfig IE).  The cell group configuration information may be identified as an MCG and a SCG through a cell group identifier. 0361 – the cell group configuration may 
	Da Silva teaches detection of radio link failure (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 “consider radio link failure to be detected for the MCG i.e. RLF and store the radio link failure information in the VarRIF-Report; page 3 – consider the radio link failure to be detected for SCG i.e. SCG-RLF and store the radio link failure information in the variable VarRLF-Report).
Da Silva teaches radio link monitoring/radio link failure reconfiguration upon bandwidth switching (title, abstract).  Da Silva teaches “rlf-TimersAndConstants” (e.g., information element) (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 – wherein if the “rlf-TimersAndConstants” (e.g., information element) is set to “release” use values for timers T301, T310, T311 and constants; else (e.g., NOT set to release) reconfigure the value of the timers in accordance with the received rfl-TimersAndConstants and/or rlf-TimersAndConstantsSCG, 0016 – The RLF parameters are configured in the IEs rlf-TimersAndConstants or radioResourceConfigDedicated IE, 0017- The SCG failure parameters are configured in the IEs rlf-TimersAndConstantsSCG).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RRC reconfiguration message as taught by Harada to include an “rlf-TimersAndConstants” (e.g., information element) as taught by Hong or Da Silva in order to enable the network to configure RLF timers for one or more of master cell group (MCG) and/or secondary cell group SCG enabling the master cell group (MCG) 
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2016/0338137) Mishra et al teaches rlf-TimersAndConstants Information Element used to modify timers for monitoring Radio Link Failure in Primary Cell, as well as, Secondary cells (0055-0058).
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646